In re Grisoli, Daniele; — Defendant; Applying for Supervisory and/or Remedial Writs, Parish of Jefferson, First Parish Court, No. 900-471; to the Court of Appeal, Fifth Circuit, No. 00-C-1590.
Granted. The court of appeal erred in refusing to consider this pro-se application without allowing relator an opportunity to amend her application. Accordingly, the application is remanded to the court of appeal, which is instructed to set a delay within which relator may supplement her application and then to consider the application, as supplemented, on the merits.